     Case 2:09-cv-01877-BWA-DPC Document 222 Filed 05/25/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 ARABIA WHITFIELD, et al.                                           CIVIL ACTION

 VERSUS                                                             NO. 09-1877 c/w
                                                                        09-8074
 WARREN RILEY, et al.
                                                                    SECTION M (2)


                                    ORDER & REASONS

       Before the Court is plaintiff Arabia Whitfield’s motion for counsel to be entitled to verbal

voir dire for at least 45 minutes per attorney (R. Doc. 165),

       IT IS ORDERED that the motion is DENIED.

       Rule 47(a) of the Federal Rules of Civil Procedure dictates that “[t]he court may permit the

parties or their attorneys to examine prospective jurors or may itself do so.” Under this rule, “the

content of jury voir dire is in the trial court’s discretion.” Lewis v. Holden, 821 F.2d 291, 294 (5th

Cir. 1987). “The district court has broad discretion in determining how best to conduct voir dire

and in deciding whether to excuse a juror.” United States v. Greer, 968 F.2d 433, 435 (5th Cir.

1992). “The court need not allow the attorneys to question jurors if it does not wish to do so.” 9B

CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 2482 (3d

ed. 2008). “Our experience convinces us that the conduct of the voir dire examination by the

district court is the most efficient and effective way to assure an impartial jury and evenhanded

administration of justice.” Hicks v. Mickelson, 835 F.2d 721, 726 (8th Cir. 1987). Accordingly,

the Court will conduct voir dire in this proceeding. However, the Court does note that the parties

will have the opportunity to submit proposed voir dire questions and objections to such questions

before trial which the Court will consider in preparing its examination.
Case 2:09-cv-01877-BWA-DPC Document 222 Filed 05/25/21 Page 2 of 2




 New Orleans, Louisiana, this 25th day of May, 2021.


                                            ________________________________
                                            BARRY W. ASHE
                                            UNITED STATES DISTRICT JUDGE
